[exhibit102-reimbursement001.jpg]
RON DESANTIS STATE BOARD OF ADMINISTRATION GOVERNOR CHAIR OF FLORIDA JIMMY
PATRONIS CHIEF FINANCIAL OFFICER 1801 HERMITAGE BOULEVARD, SUITE 100
TALLAHASSEE, FLORIDA 32308 ASHLEY MOODY ATTORNEY GENERAL (850) 488-4406 ASHBEL
C. WILLIAMS POST OFFICE BOX 13300 EXECUTIVE DIRECTOR & 32317-3300 CHIEF
INVESTMENT OFFICER REIMBURSEMENT CONTRACT Effective: June 1, 2020 (“Contract”)
between 1 (“Company”) NAIC #2 and THE STATE BOARD OF ADMINISTRATION OF THE STATE
OF FLORIDA (“SBA”) WHICH ADMINISTERS THE FLORIDA HURRICANE CATASTROPHE FUND
(“FHCF”) PREAMBLE Section 215.555, Florida Statutes creates the FHCF and directs
the SBA to administer the FHCF. This Contract, consisting of the principal
document entitled Reimbursement Contract, addressing the mandatory FHCF
coverage, and Addenda, is subject to Section 215.555, Florida Statutes, and to
any administrative rule adopted pursuant thereto, and is not intended to be in
conflict therewith. All provisions in the principal document are equally
applicable to each Addendum unless specifically superseded by one of the
Addenda. In consideration of the promises set forth in this Contract, the
parties agree as follows: ARTICLE I - SCOPE OF AGREEMENT As a condition
precedent to the SBA’s obligations under this Contract, the Company shall report
to the SBA in a specified format the business it writes which is described in
this Contract as Covered Policies. The terms of this Contract shall determine
the rights and obligations of the parties. This Contract provides 1 FedNat
Insurance Company; Monarch National Insurance Company; or Maison Insurance
Company 2 FedNat Insurance Company--10790; Monarch National Insurance
Company--15715; Maison Insurance Company-- 14568 1 FHCF-2020K Rule 19-8.010
F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement002.jpg]
reimbursement to the Company under certain circumstances, as described herein,
and does not provide or extend insurance or reinsurance coverage to any person,
firm, corporation or other entity. The SBA shall reimburse the Company for its
Ultimate Net Loss on Covered Policies, which were in force and in effect at the
time of the Covered Event causing the Loss, in excess of the Company’s Retention
as a result of each Covered Event commencing during the Contract Year, to the
extent funds are available, all as hereinafter defined. ARTICLE II - PARTIES TO
THE CONTRACT This Contract is solely between the Company, an Authorized Insurer
or any entity writing Covered Policies under Section 627.351, Florida Statutes,
in the State of Florida, and the SBA. In no instance shall any insured of the
Company, any claimant against an insured of the Company, or any other third
party have any rights under this Contract, except as provided in Article XV. The
SBA will disburse funds only to the Company, except as provided for in Article
XV. The Company shall not, without the prior approval of the Florida Office of
Insurance Regulation, sell, assign, or transfer to any third party, in return
for a fee or other consideration any sums the FHCF pays under this Contract or
the right to receive such sums. ARTICLE III – TERM; EXECUTION (1) Term This
Contract applies to Losses from Covered Events which commence during the period
from 12:00:01 a.m., Eastern Time, June 1, 2020, to 12:00 midnight, Eastern Time,
May 31, 2021 (the “Contract Year”). The SBA shall not be liable for Losses from
Covered Events which commence after the effective time and date of expiration or
termination. Should this Contract expire or terminate while a Covered Event is
in progress, the SBA shall be responsible for such Covered Event in progress in
the same manner and to the same extent it would have been responsible had the
Contract expired the day following the conclusion of the Covered Event in
progress. (2) Mandatory Nature of this Contract (a) Statutory Requirement This
Contract has been adopted as part of Rule 19-8.010, Florida Administrative Code
(F.A.C.), in fulfillment of the statutory requirement that the SBA enter into a
Contract with each Company writing Covered Policies in Florida. Under Section
215.555(4)(a), Florida Statutes, the SBA must enter into such a Contract with
each such Company, and each such Company must enter into the Contract as a
condition of doing business in Florida. Under Section 215.555(16)(c), Florida
Statutes, Companies writing Covered Policies must execute the Contract by March
1 of the immediately preceding Contract Year. 2 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement003.jpg]
(b) Duty to Provide a Fully and Timely Executed Copy of this Contract to the
FHCF Administrator The Company must provide a fully executed copy of this
Contract in electronic form to the Administrator no later than the March 1
statutory deadline for execution, or, in the case of a New Participant, no later
than 30 days after the New Participant began writing Covered Policies. (3)
Contract Deemed Executed Notwithstanding Execution Errors Except with respect to
New Participants, this Contract is deemed to have been executed by the Company
as of the March 1 statutory deadline, notwithstanding the fact that the Coverage
Level election in Article XX(1)(b) may be invalid, and notwithstanding the fact
that the person purporting to execute the Contract on the part of the Company
may have lacked the requisite authority. With respect to New Participants, this
Contract is deemed to have been executed by the New Participant as of the date
on which the New Participant began writing Covered Policies; coverage shall be
determined as provided in paragraphs (c) and (d). Execution of this Contract by
or on behalf of an entity that does not write Covered Policies is void. If the
Company failed to timely submit an executed copy of this Contract, or if the
executed Contract includes an invalid Coverage Level election under Article XX,
the Company’s Coverage Level shall be deemed as follows: (a) For a Company that
is a member of a National Association of Insurance Commissioners (NAIC) group,
the same Coverage Level selected by the other Companies of the same NAIC group
shall be deemed. If executed Contracts for none of the members of an NAIC group
have been received by the FHCF Administrator, the Coverage Level from the prior
Contract Year shall be deemed. (b) For a Company that is not a member of an NAIC
group under which other Companies are active participants in the FHCF, the
Coverage Level from the prior Contract Year shall be deemed. (c) For a New
Participant that is a member of an NAIC group, the same Coverage Level selected
by the other Companies of the same NAIC group shall be deemed. (d) For a New
Participant that is not a member of an NAIC group under which other Companies
are active participants in the FHCF, the 45%, 75% or 90% Coverage Levels may be
selected if the FHCF Administrator receives executed Contracts within 30
calendar days after the effective date of the first Covered Policy, otherwise,
the 45% Coverage Level shall be deemed to have been selected. ARTICLE IV -
LIABILITY OF THE FHCF 3 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement004.jpg]
(1) The SBA shall reimburse the Company with respect to each Covered Event
commencing during the Contract Year in the amount of Ultimate Net Loss paid by
the Company in excess of the Company’s Retention, as adjusted pursuant to the
definition of Retention in Article V, multiplied by the applicable Coverage
Level, plus 10% of the reimbursed Losses as a Loss Adjustment Expense Allowance,
the total of which shall not exceed the Company’s Limit. (2) Section
215.555(4)(c)1., Florida Statutes provides that the obligation of the FHCF with
respect to all Contracts covering a particular Contract Year shall not exceed
the Actual Claims-Paying Capacity of the FHCF up to a specified dollar limit.
(3) In order to assure that reimbursements do not exceed the statutory limit on
the obligation of the FHCF provided in Section 215.555(4)(c)1., Florida
Statutes, the SBA shall, upon the occurrence of a Covered Event, evaluate the
potential Losses to the FHCF and the FHCF’s capacity at the time of the event.
The initial Projected Payout Multiple used to reimburse the Company for its
Losses shall not exceed the Projected Payout Multiple as calculated based on the
capacity needed to provide the FHCF’s coverage. If it appears that the Estimated
Claims-Paying Capacity may be exceeded, the SBA shall reduce the projected
payout factors or multiples for determining each participating insurer’s
projected payout uniformly among all insurers to reflect the Estimated
Claims-Paying Capacity. (4) Reimbursement amounts shall not be reduced by
reinsurance paid or payable to the Company from other sources. Once the
Company’s Limit has been exhausted, the Company will not be entitled to further
reimbursements. ARTICLE V - DEFINITIONS As used in this Contract, the following
words and phrases are defined to mean: (1) Actual Claims-Paying Capacity of the
FHCF This term means the sum of the Balance of the Fund as of December 31 of a
Contract Year, plus any reinsurance purchased by the FHCF, plus the amount the
SBA is able to raise through the issuance of revenue bonds under Section
215.555(6), Florida Statutes. (2) Actuarially Indicated This term means an
amount determined according to principles of actuarial science to be adequate,
but not excessive, in the aggregate, to pay current and future obligations and
expenses of the fund, including additional amounts if needed to pay debt service
on revenue bonds and to provide required debt service coverage in excess of the
amounts required to pay actual debt service on revenue bonds, and determined
according to principles of actuarial science to reflect each insurer’s relative
exposure to hurricane losses. 4 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement005.jpg]
(3) Additional Living Expense (ALE) ALE Losses covered by the FHCF are not to
exceed 40 percent of the insured value of a Residential Structure or its
contents. Fair rental value, loss of rents, or business interruption losses are
not covered by the FHCF. (4) Administrator This term means the entity with which
the SBA contracts to perform administrative tasks associated with the operations
of the FHCF. The current Administrator is Paragon Strategic Solutions Inc., 8200
Tower, 5600 West 83rd Street, Suite 1100, Minneapolis, Minnesota 55437. The
telephone number is (800) 689-3863, and the facsimile number is (800) 264-0492.
(5) Authorized Insurer This term is defined in Section 624.09(1), Florida
Statutes. (6) Balance of the Fund as of December 31 or Fund Balance This term
means the amount of assets available to pay claims resulting from Covered Events
which occurred during the Contract Year, not including any pre-event or
post-event bonds, reinsurance, or proceeds from other financing mechanisms. (7)
Borrowing Capacity This term means the amount of funds which are able to be
raised by the issuance of revenue bonds or through other financing mechanisms,
less bond issuance expenses and reserves. (8) Citizens Property Insurance
Corporation (Citizens) This term means Citizens Property Insurance Corporation
as created under Section 627.351(6), Florida Statutes. For the purposes of the
FHCF, Citizens Property Insurance Corporation incorporates two accounts, (a) the
coastal account and (b) the personal lines and commercial lines accounts. Each
account is treated by the FHCF as if it were a separate participating insurer
with its own reportable exposures, Reimbursement Premium, Retention, and
Ultimate Net Loss. (9) Covered Event This term means any one storm declared to
be a hurricane by the National Hurricane Center which causes insured losses in
Florida. A Covered Event begins when a hurricane causes damage in Florida while
it is a hurricane and continues throughout any subsequent downgrades in storm
status by the National Hurricane Center regardless of whether the hurricane
makes landfall. Any storm, including a tropical storm, which does not become a
hurricane is not a Covered Event. (10) Coverage Level 5 FHCF-2020K Rule 19-8.010
F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement006.jpg]
This term means the level of reimbursement (90%, 75%, or 45%), as elected by the
Company under Article XX or deemed under Article III(3), which is used in
determining reimbursement under Article IV. (11) Covered Policy (a) Covered
Policy, as defined in Section 215.555(2)(c), Florida Statutes, is further
clarified to mean only that portion of a binder, policy or contract of insurance
that insures real or personal property located in the State of Florida to the
extent such policy insures a Residential Structure or the contents of a
Residential Structure, located in the State of Florida. (b) 1. Covered Policy
also includes any collateral protection insurance policy covering personal
residences which protects both the borrower’s and the lender’s financial
interest, in an amount at least equal to the coverage for the dwelling in place
under the lapsed homeowner’s policy, if such policy can be accurately reported
as required in Section 215.555(5), Florida Statutes. A Company will be deemed to
be able to accurately report data if the company submits the required data as
specified in the Data Call adopted under Rule 19-8.029, F.A.C. 2. The SBA finds
that the replacement cost value of a dwelling is the functional equivalent of
the dwelling coverage amount under the lapsed homeowner’s policy and that
coverage in the amount of the replacement cost value fulfills the legislative
intent that collateral protection policies are to be covered by the FHCF only
when they protect the borrower’s interest in the dwelling to the same extent as
a traditional residential policy. Therefore, for purposes of this definition of
Covered Policy, a collateral protection policy is deemed to be written in an
amount at least equal to the coverage for the dwelling in place under the lapsed
homeowner’s policy if the dwelling coverage amount is either: a. Equal to or
greater than the amount of dwelling coverage in place under the “lapsed
homeowner’s policy,” i.e., the last residential policy placed by the borrower;
or b. Equal to or greater than 100% of the replacement cost value of the
dwelling, as determined under a methodology approved in advance as required by
the Data Call. For the purpose of this determination, “replacement cost value”
means the cost to replace the dwelling on the same premises, without deduction
for depreciation, with material of like kind and quality and for like use. (c)
Covered Policy does not include any policy or exposure excluded under Article
VI. (12) Deductible Buy-Back Policy 6 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement007.jpg]
This term means a specific policy that provides coverage to a policyholder for
some portion of the policyholder’s deductible under a policy issued by another
insurer. (13) Estimated Claims-Paying Capacity of the FHCF This term means the
sum of the projected Balance of the Fund as of December 31 of a Contract Year,
plus any reinsurance purchased by the FHCF, plus the most recent estimate of the
Borrowing Capacity of the FHCF, determined pursuant to Section 215.555(4)(c),
Florida Statutes. (14) Excess Policy This term means, for the purposes of this
Contract, a policy that provides insurance protection for large commercial
property risks and that provides a layer of coverage above a primary layer
(which is insured by a different insurer) that acts much the same as a very
large deductible. (15) Insurer Group For purposes of the Coverage Level election
in Section 215.555(4)(b), Florida Statutes, Insurer Group means the group
designation assigned by the National Association of Insurance Commissioners
(NAIC) for regulatory purposes. A Company is a member of a group as designated
by the NAIC until such Company is assigned another group designation or is no
longer a member of a group. (16) Limit This term means the maximum amount that a
Company may recover under this Contract, calculated by multiplying the Company’s
Reimbursement Premium by the Payout Multiple. (17) Loss This term means an
incurred loss under a Covered Policy from a Covered Event, including Additional
Living Expenses not to exceed 40 percent of the insured value of a Residential
Structure or its contents and amounts paid as fees on behalf of or inuring to
the benefit of a policyholder. The term Loss does not include allocated or
unallocated loss adjustment expenses or any item for which this Contract does
not provide reimbursement pursuant to the exclusions in Article VI. (18) Loss
Adjustment Expense Allowance (a) The Loss Adjustment Expense Allowance is equal
to 10% of the reimbursed Losses under this Contract as provided in Article IV,
pursuant to Section 215.555(4)(b)1., Florida Statutes. (b) The Loss Adjustment
Expense Allowance is included in, and not in addition to, the Limit applicable
to a Company. (19) New Participant This term means a Company that begins writing
Covered Policies on or after the beginning of the Contract Year. A Company that
removes Covered Policies from Citizens pursuant to an assumption 7 FHCF-2020K
Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement008.jpg]
agreement effective on or after June 1 and had written no other Covered Policies
before June 1 is also considered a New Participant. (20) Payout Multiple This
term means the multiple as calculated in accordance with Section 215.555(4)(c),
Florida Statutes, which is derived by dividing the actual single season
Claims-Paying Capacity of the FHCF by the total aggregate industry Reimbursement
Premium for the FHCF for the Contract Year billed as of December 31 of the
Contract Year. The final Payout Multiple is determined once Reimbursement
Premiums have been billed as of December 31 and the amount of bond proceeds has
been determined. (21) Premium Formula This term means the Formula developed
pursuant to Section 215.555(5)(b), Florida Statutes, and approved by the SBA
Trustees for the purpose of determining the Actuarially Indicated Reimbursement
Premium to be paid to the FHCF. (22) Projected Payout Multiple The Projected
Payout Multiple is used to calculate a Company’s projected payout pursuant to
Section 215.555(4)(d)2., Florida Statutes. The Projected Payout Multiple is
derived by dividing the estimated single season Claims-Paying Capacity of the
FHCF by the estimated total aggregate industry Reimbursement Premium for the
FHCF for the Contract Year. The Company’s Reimbursement Premium as paid to the
SBA for the Contract Year is multiplied by the Projected Payout Multiple to
estimate the Company’s coverage from the FHCF for the Contract Year. (23)
Reimbursement Premium or Premium These terms mean the amount to be paid by the
Company, as determined by multiplying each $1,000 of insured value reported by
the Company in accordance with Section 215.555(5)(b), Florida Statutes, by the
rate as derived from the Premium Formula, as described in Rule 19-8.028, F.A.C.
(24) Residential Structure In general, this term means a unit or building used
exclusively or predominantly for dwelling or habitational occupancies, including
the primary structure and appurtenant structures insured under the same Covered
Policy and any other structures covered under endorsements associated with the
Covered Policy covering the Residential Structure. (a) With respect to a unit or
home insured under a personal lines residential policy form, such unit or home
is deemed to have a habitational occupancy and to be a Residential Structure
regardless of the term of its occupancy. (b) With respect to a condominium
structure or complex insured under a commercial lines policy, such structure is
deemed to have a habitational occupancy and to be a Residential Structure,
regardless of the term of occupancy of individual units. 8 FHCF-2020K Rule
19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement009.jpg]
(c) A single structure which includes a mix of commercial habitational and
commercial non- habitational occupancies, and is insured under a commercial
lines policy, is considered a Residential Structure if 50% or more of the total
insured value of the structure is used for habitational occupancies. (d)
Residential Structures do not include any structures excluded under Article VI.
(25) Retention This term means the amount of Losses from a Covered Event which
must be incurred by the Company before it is eligible for reimbursement from the
FHCF. (a) When the Company incurs Losses from one or two Covered Events during
the Contract Year, the Company’s full Retention shall be applied to each of the
Covered Events. (b) When the Company incurs Losses from more than two Covered
Events during the Contract Year, the Company’s full Retention shall be applied
to each of the two Covered Events causing the largest Losses for the Company.
For each other Covered Event resulting in Losses, the Company’s Retention shall
be reduced to one-third of its full Retention. 1. All reimbursement of Losses
for each Covered Event shall be based on the Company’s full Retention until
December 31 of the Contract Year. Adjustments to reflect a reduction to one-
third of the full Retention shall be made on or after January 1 of the Contract
Year provided the Company reports its Losses as specified in this Contract. 2.
Adjustments to the Company’s Retention shall be based upon its paid and
outstanding Losses as reported on the Company’s Proof of Loss Reports, but shall
not include incurred but not reported Losses. The Company’s Proof of Loss
Reports shall be used to determine which Covered Events constitute the Company’s
two largest Covered Events. After this initial determination, any subsequent
adjustments shall be made quarterly by the SBA only if the Proof of Loss Reports
reveal that loss development patterns have resulted in a change in the order of
Covered Events entitled to the reduction to one-third of the full Retention. (c)
The Company’s full Retention is established in accordance with the provisions of
Section 215.555(2)(e), Florida Statutes, and shall be determined by multiplying
the Retention Multiple by the Company’s Reimbursement Premium for the Contract
Year. (26) Retention Multiple (a) The Retention Multiple is applied to the
Company’s Reimbursement Premium to determine the Company’s Retention. The
Retention Multiple for the 2020/2021 Contract Year shall be equal to $4.5
billion, adjusted based upon the reported exposure for the 2018/2019 Contract
Year to reflect the percentage growth in exposure to the FHCF since 2004,
divided by the estimated total industry 9 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement010.jpg]
Reimbursement Premium at the 90% Coverage Level for the Contract Year as
determined by the SBA. (b) The Retention Multiple shall be adjusted to reflect
the Coverage Level elected by the Company under this Contract as follows: 1. If
the Company elects the 90% Coverage Level, the adjusted Retention Multiple is
100% of the amount determined under paragraph (a); 2. If the Company elects the
75% Coverage Level, the adjusted Retention Multiple is 120% of the amount
determined under paragraph (a); or 3. If the Company elects the 45% Coverage
Level, the adjusted Retention Multiple is 200% of the amount determined under
paragraph (a). (27) Ultimate Net Loss (a) This term means all Losses under
Covered Policies in force at the time of a Covered Event prior to the
application of the Company’s Retention and Coverage Level, and excluding loss
adjustment expense and any exclusions under Article VI. (b) In calculating the
Company’s Ultimate Net Loss, the amounts described in paragraph (a) shall be
reduced by the deductibles applicable under the policy to the hurricane loss,
which must first be applied to the portion of the Loss covered by the FHCF. (c)
Salvages and all other recoveries, excluding reinsurance recoveries, shall be
first deducted from such Loss to arrive at the amount of liability attaching
hereunder. (d) All salvages, recoveries or payments recovered or received
subsequent to a Loss settlement under this Contract shall be applied as if
recovered or received prior to the aforesaid settlement and all necessary
adjustments shall be made by the parties hereto. (e) The SBA shall be subrogated
to the rights of the Company to the extent of its reimbursement of the Company.
The Company agrees to assist and cooperate with the SBA in all respects as
regards such subrogation. The Company further agrees to undertake such actions
as may be necessary to enforce its rights of salvage and subrogation, and its
rights, if any, against other insurers as respects any claim, loss, or payment
arising out of a Covered Event. ARTICLE VI – EXCLUSIONS This Contract does not
provide reimbursement for: (1) Any losses not defined as being within the scope
of a Covered Policy, including any loss other than a loss under the first-party
property section of a policy pertaining strictly to the structure, its contents,
appurtenant structures, or ALE coverage. (2) Any policy which excludes wind or
hurricane coverage. 10 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement011.jpg]
(3) Any Excess Policy or Deductible Buy-Back Policy that requires individual
ratemaking, as determined by the FHCF. (4) (a) Any policy for Residential
Structures that provides a layer of coverage underneath an Excess Policy issued
by a different insurer; (b) Any policy providing a layer of windstorm or
hurricane coverage for a particular structure above or below a layer of
windstorm or hurricane coverage under a separate policy issued by a different
insurer, or any other circumstance in which two or more insurers provide primary
windstorm or hurricane coverage for a single structure using separate policy
forms; (c) Any other policy providing a layer of windstorm or hurricane coverage
for a particular structure below a layer of self-insured windstorm or hurricane
coverage for the same structure; or (d) The exclusions in this subsection do not
apply to primary quota share policies written by Citizens Property Insurance
Corporation under Section 627.351(6)(c)2., Florida Statutes. (5) Any liability
of the Company attributable to losses for fair rental value, loss of rent or
rental income, or business interruption. (6) Any collateral protection policy
that does not meet the definition of Covered Policy as defined in Article
V(11)(b). (7) Any reinsurance assumed by the Company. (8) Hotels, motels,
timeshares, shelters, camps, retreats, or other similar structures. This
exclusion does not apply to any policy identified as covering a residential
condominium association or to any policy on which the insured is a residential
condominium association. (9) Retail, office, mercantile, or manufacturing
facilities, or other similar structures. (10) Any exposure for condominium or
homeowner associations if no Residential Structures are insured under the
policy. (11) Commercial healthcare facilities and nursing homes; however, a
nursing home which is an integral part of a retirement community consisting
primarily of habitational structures that are not nursing homes will not be
subject to this exclusion. (12) Any exposure under commercial policies covering
only appurtenant structures or structures that do not function as a habitational
structure (e.g., a policy covering only the pool of an apartment complex). (13)
Policies covering only Additional Living Expense. (14) Any exposure for barns or
barns with apartments or living quarters. 11 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement012.jpg]
(15) Any exposure for builders risk coverage or new Residential Structures under
construction. (16) Any exposure for vehicles, recreational vehicles, golf carts,
or boats (including boat related equipment) requiring licensing. (17) Any
liability of the Company for extra contractual obligations or liabilities in
excess of original policy limits. This exclusion includes, but is not limited
to, amounts paid as bad faith awards, punitive damages awards, or other
court-imposed fines, sanctions, or penalties; or other amounts in excess of the
coverage limits under the Covered Policy. (18) Any losses paid in excess of a
policy’s hurricane limit in force at the time of the Covered Event, including
individual coverage limits (i.e., building, appurtenant structures, contents,
and additional living expense), or other amounts paid as the result of a
voluntary expansion of coverage by the insurer, including, but not limited to, a
discount on or waiver of an applicable deductible. This exclusion includes
overpayments of a specific individual coverage limit even if total payments
under the policy are within the aggregate policy limit. (19) Any losses paid
under a policy for Additional Living Expense, written as a time element
coverage, in excess of the Additional Living Expense exposure reported for that
policy under the Data Call for the applicable Contract Year (unless policy
limits have changed effective after June 30 of the Contract Year). (20) Any
losses which the Company’s claims files do not adequately support. Claim file
support shall be deemed adequate if in compliance with the Records Retention
Requirements outlined on the Form FHCF-L1B (Proof of Loss Report) applicable to
the Contract Year. (21) Any exposure for, or amounts paid to reimburse a
policyholder for, condominium association loss assessments or under similar
coverages for contractual liabilities. (22) Losses in excess of the aggregate
limits of liability specified in Article IV and in Section 215.555(4)(c),
Florida Statutes. (23) Any liability assumed by the Company from Pools,
Associations, and Syndicates. Exception: Covered Policies assumed from Citizens
under the terms and conditions of an executed assumption agreement between the
Company and Citizens are covered by this Contract. (24) All liability of the
Company arising by contract, operation of law, or otherwise, from its
participation or membership, whether voluntary or involuntary, in any insolvency
fund. “Insolvency fund” includes any guaranty fund, insolvency fund, plan, pool,
association, fund or other arrangement, howsoever denominated, established or
governed, which provides for any assessment of or payment or 12 FHCF-2020K Rule
19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement013.jpg]
assumption by the Company of part or all of any claim, debt, charge, fee, or
other obligation of an insurer, or its successors or assigns, which has been
declared by any competent authority to be insolvent, or which is otherwise
deemed unable to meet any claim, debt, charge, fee or other obligation in whole
or in part. (25) Property losses that are proximately caused by any peril other
than a Covered Event, including, but not limited to, fire, theft, flood or
rising water, or windstorm that does not constitute a Covered Event, or any
liability of the Company for loss or damage caused by or resulting from nuclear
reaction, nuclear radiation, or radioactive contamination from any cause,
whether direct or indirect, proximate or remote, and regardless of any other
cause or event contributing concurrently or in any other sequence to the loss.
(26) Losses from water damage including flood, surface water, waves, tidal
water, overflow of a body of water, storm surge, or spray from any of these,
whether or not driven by wind. (27) A policy providing personal property
coverage separate from coverage of personal property included in a homeowner’s,
mobile home owner’s, condominium unit owner’s, or tenant’s policy or other
policy covering a Residential Structure, or in an endorsement to such a policy.
Also excluded is a personal property endorsement to a policy that excludes
windstorm or hurricane coverage or to any other type of policy that does not
meet the definition of covered policy. (28) Endorsements predominantly covering
Specialized Fine Arts Risks or collectible types of property meeting the
following requirements: (a) An endorsement predominantly covering Specialized
Fine Arts Risks and not covering any Residential Structure if it meets the
description in subparagraph 1 and if the conditions in subparagraph 2 are met.
1. For purposes of this exemption, a Specialized Fine Arts Risk endorsement is
an endorsement that: a. Insures works of art, of rarity, or of historic value,
such as paintings, works on paper, etchings, art glass windows, pictures,
statuary, sculptures, tapestries, antique furniture, antique silver, antique
rugs, rare books or manuscripts, jewelry, or other similar items; b. Charges a
minimum premium of $500; and c. Insures scheduled items valued, in the
aggregate, at no less than $100,000. 2. The insurer offers specialized loss
prevention services or other collector services designed to prevent or minimize
loss, or to value or inventory the Specialized Fine Arts for insurance purposes,
such as: 13 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement014.jpg]
a. Collection risk assessments; b. Fire and security loss prevention; c.
Warehouse inspections to protect items stored off-site; d. Assistance with
collection inventory management; or e. Collection valuation reviews. (b) An
endorsement generally used by the Company to cover personal property which could
include property of a collectible nature, including fine arts, as further
described in this paragraph, either on a scheduled basis or written under a
blanket limit, and not covering anything other than personal property. All such
endorsements are subject to the exclusion provided in this paragraph when the
endorsement limit equals or exceeds $500,000. Generally such collectible
property has unusually high values due to its investible, artistic, or unique
intrinsic nature. The class of property covered under such an endorsement
represents an unusually high exposure value and such endorsement is intended to
provide coverage for a class or classes of property that is not typical for the
contents coverage under residential property insurance policies. In many cases
property may be located at various locations either in or outside the state of
Florida or the location of the property may change from time to time. The
investment nature of such property distinguishes this type of exposure from the
typical contents associated with a Covered Policy. (29) Any losses under
liability coverages. ARTICLE VII - MANAGEMENT OF CLAIMS AND LOSSES The Company
shall investigate and settle or defend all claims and Losses. All payments of
claims or Losses by the Company within the terms and limits of the appropriate
coverage parts of Covered Policies shall be binding on the SBA, subject to the
terms of this Contract, including the provisions in Article XIII relating to
inspection of records and examinations. ARTICLE VIII –REIMBURSEMENT ADJUSTMENTS
Section 215.555(4)(d) and (e), Florida Statutes, provides the SBA with the right
to seek the return of excess reimbursements which have been paid to the Company
along with interest thereon. Excess reimbursements are those payments made to
the Company by the SBA that are in excess of the Company’s coverage under the
Contract Year. Excess reimbursements may result from adjustments to the
Projected Payout Multiple or the Payout Multiple, incorrect exposure (Data Call)
submissions or resubmissions, incorrect calculation of Reimbursement Premium or
Retention, incorrect Proof of Loss Reports, incorrect calculation of reinsurance
recoveries, or subsequent readjustment of policyholder claims, including
subrogation and salvage, or any combination of the foregoing. The Company will
be sent an invoice showing the due date 14 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement015.jpg]
for adjustments along with the interest due thereon through the due date. The
applicable interest rate for interest credits, and for interest charges for
adjustments beyond the Company’s control, will be the average rate earned by the
SBA for the FHCF for the first four months of the Contract Year. The applicable
interest rate for interest charges on excess reimbursements due to adjustments
resulting from incorrect exposure submissions or Proof of Loss Reports will
accrue at this rate plus 5%. All interest will continue to accrue if not paid by
the due date. ARTICLE IX - REIMBURSEMENT PREMIUM (1) The Company shall, in a
timely manner, pay the SBA its Reimbursement Premium for the Contract Year. The
Reimbursement Premium for the Contract Year shall be calculated in accordance
with Section 215.555, Florida Statutes, with any rules promulgated thereunder,
and with Article X(2). (2) The Company’s Reimbursement Premium is based on its
June 30 exposure in accordance with Article X, except as provided for New
Participants under Article X, and is not adjusted to reflect an increase or
decrease in exposure for Covered Policies effective after June 30 nor is the
Reimbursement Premium adjusted when the Company cancels policies or is
liquidated or otherwise changes its business status (merger, acquisition, or
termination) or stops writing new business (continues in business with its
policies in a runoff mode). Similarly, new business written after June 30 will
not increase or decrease the Company’s FHCF Reimbursement Premium or impact its
FHCF coverage. FHCF Reimbursement Premiums are required of all Companies based
on their writing Covered Policies in Florida as of June 30, and each Company’s
FHCF coverage as based on the definition in Section 215.555(2)(m), Florida
Statutes, shall exist for the entirety of the Contract Year regardless of
exposure changes, except as provided for New Participants under Article X. (3)
Since the calculation of the Actuarially Indicated Premium assumes that the
Companies will pay their Reimbursement Premiums timely, interest charges will
accrue under the following circumstances. A Company may choose to estimate its
own Reimbursement Premium installments. However, if the Company’s estimation is
less than the provisional Reimbursement Premium billed, an interest charge will
accrue on the difference between the estimated Reimbursement Premium and the
final Reimbursement Premium. If a Company estimates its first installment, the
Administrator shall bill that estimated Reimbursement Premium as the second
installment as well, which will be considered as an estimate by the Company. No
interest will accrue regarding any provisional Reimbursement Premium if paid as
billed by the FHCF’s Administrator, except in the case of an estimated second
installment as set forth in this Article. Also, if a Company makes an estimation
that is higher than the provisional Reimbursement Premium billed but is less
than the final Reimbursement Premium, interest will not 15 FHCF-2020K Rule
19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement016.jpg]
accrue. If the Reimbursement Premium payment is not received from a Company when
it is due, an interest charge will accrue on a daily basis until the payment is
received. Interest will also accrue on Reimbursement Premiums resulting from
submissions or resubmissions finalized after December 1 of the Contract Year. An
interest credit will be applied for any Reimbursement Premium which is overpaid
as either an estimate or as a provisional Reimbursement Premium. Interest shall
not be credited past December 1 of the Contract Year. The applicable interest
rate for interest credits will be the average rate earned by the SBA for the
FHCF for the first four months of the Contract Year. The applicable interest
rate for interest charges will accrue at this rate plus 5%. ARTICLE X - REPORTS
AND REMITTANCES (1) Exposures (a) If the Company writes Covered Policies before
June 1 of the Contract Year, the Company shall report to the SBA, unless
otherwise provided in Rule 19-8.029, F.A.C., no later than the statutorily
required date of September 1 of the Contract Year, by ZIP Code or other limited
geographical area as specified by the SBA, its insured values under Covered
Policies as of June 30 of the Contract Year as outlined in the annual reporting
of insured values form, FHCF-D1A (Data Call) adopted for the Contract Year under
Rule 19-8.029, F.A.C., and other data or information in the format specified by
the SBA. (b) If the Company first begins writing Covered Policies on or after
June 1 but prior to December 1 of the Contract Year, the Company shall report to
the SBA, no later than February 1 of the Contract Year, by ZIP Code or other
limited geographical area as specified by the SBA, its insured values under
Covered Policies as of November 30 of the Contract Year as outlined in the
Supplemental Instructions for New Participants section of the Data Call adopted
for the Contract Year under Rule 19-8.029, F.A.C., and other data or information
in the format specified by the SBA. (c) If the Company first begins writing
Covered Policies on December 1 through and including May 31 of the Contract
Year, the Company shall not report its exposure data for the Contract Year to
the SBA. (d) The requirement that a report is due on a certain date means that
the report shall be received by the SBA no later than 4 p.m. Eastern Time on the
due date. Reports sent to the FHCF Administrator in Minneapolis, Minnesota, will
be returned to the sender. Reports not in the physical possession of the SBA by
4 p.m., Eastern Time, on the applicable due date are late. (2) Reimbursement
Premium (a) If the Company writes Covered Policies before June 1 of the Contract
Year, the Company shall pay the FHCF its Reimbursement Premium in installments
due on or before August 1, October 1, and 16 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement017.jpg]
December 1 of the Contract Year in amounts to be determined by the FHCF.
However, if the Company’s Reimbursement Premium for the prior Contract Year was
less than $5,000, the Company’s full provisional Reimbursement Premium, in an
amount equal to the Reimbursement Premium paid in the prior year, shall be due
in full on or before August 1 of the Contract Year. the Company will be invoiced
for amounts due, if any, beyond the provisional Reimbursement Premium payment,
on or before December 1 of the Contract Year. (b) If the Company is under
administrative supervision, or if any control or oversight of the Company has
been transferred through any legal or regulatory action to a state regulator or
court appointed receiver or rehabilitator (referred to in the aggregate as
“state action”): 1. The full annual provisional Reimbursement Premium as billed
and any outstanding balances will be due and payable on August 1, or the date
that such State action occurs after August 1 of the Contract Year. 2. Failure by
such Company to pay the full annual provisional Reimbursement Premium as
specified in subparagraph 1. by the applicable due date shall result in the 45%
Coverage Level being deemed for the complete Contract Year regardless of the
level selected for the Company through the execution of this Contract and
regardless of whether a Covered Event occurred or triggered coverage. 3.
Subparagraphs 1. and 2. do not apply if the state regulator, receiver, or
rehabilitator provides a letter of assurance to the FHCF stating that the
Company will have the resources and will pay the full Reimbursement Premium for
the Coverage Level selected through the execution of this Contract. 4. When
control or oversight has been transferred, in whole or in part, through a legal
or regulatory action, the controlling management of the Company shall specify by
August 1 or as soon thereafter as possible (but not to exceed two weeks after
any regulatory or legal action) in a letter to the FHCF as to the Company’s
intentions to either pay the full FHCF Reimbursement Premium as specified in
subparagraph 1., to default to the 45% Coverage Level being deemed as specified
in subparagraph 2., or to provide the assurances as specified in subparagraph 3.
(c) A New Participant that first begins writing Covered Policies on or after
June 1 but prior to December 1 of the Contract Year shall pay the FHCF a
provisional Reimbursement Premium of $1,000 no later than 30 days from the date
the New Participant began writing Covered Policies. The Administrator shall
calculate the Company's actual Reimbursement Premium for the period based on its
actual exposure as of November 30 of the Contract Year, as reported on or before
February 1 of the Contract Year. To recognize that New Participants have limited
exposure during 17 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement018.jpg]
this period, the actual Reimbursement Premium as determined by processing the
Company's exposure data shall then be divided in half, the provisional
Reimbursement Premium shall be credited, and the resulting amount shall be the
total Reimbursement Premium due for the Company for the remainder of the
Contract Year. However, if that amount is less than $1,000, then the Company
shall pay $1,000. The Reimbursement Premium payment is due no later than April 1
of the Contract Year. The Company’s Retention and coverage will be determined
based on the total Reimbursement Premium due as calculated above. (d) A New
Participant that first begins writing Covered Policies on or after December 1
through and including May 31 of the Contract Year shall pay the FHCF a
Reimbursement Premium of $1,000 no later than 30 days from the date the New
Participant began writing Covered Policies. (e) The requirement that the
Reimbursement Premium is due on a certain date means that the Reimbursement
Premium shall be remitted by wire transfer or ACH and shall have been credited
to the FHCF’s account, as set out on the invoice sent to the Company, on the due
date applicable to the particular installment. (f) Except as required by Section
215.555(7)(c), Florida Statutes, or as described in the following sentence,
Reimbursement Premiums, together with earnings thereon, received in a given
Contract Year will be used only to pay for Losses attributable to Covered Events
occurring in that Contract Year or for Losses attributable to Covered Events in
subsequent Contract Years and will not be used to pay for past Losses or for
debt service on post-event revenue bonds issued pursuant to Section
215.555(6)(a)1., Florida Statutes. Reimbursement Premiums and earnings thereon
may be used for payments relating to such revenue bonds in the event emergency
assessments are insufficient. If Reimbursement Premiums or earnings thereon are
used for debt service on post- event revenue bonds, then the amount of the
Reimbursement Premiums or earnings thereon so used shall be returned, without
interest, to the Fund when emergency assessments or other legally available
funds remain available after making payment relating to the post-event revenue
bonds and any other purposes for which emergency assessments were levied. (3)
Losses (a) In General Losses resulting from a Covered Event commencing during
the Contract Year shall be reported by the Company and reimbursed by the FHCF as
provided herein and in accordance with the Statute, this Contract, and any rules
adopted pursuant to the Statute. For a Company participating in a quota share
primary insurance agreement(s) with Citizens Property Insurance Corporation
Coastal Account, Citizens and the Company shall report only their respective
portion of Losses under the 18 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement019.jpg]
quota share primary insurance agreement(s). Pursuant to Section 215.555(4)(c),
Florida Statutes, the SBA is obligated to pay for Losses not to exceed the
Actual Claims-Paying Capacity of the FHCF, up to the limit in accordance with
Section 215.555(4)(c)1., Florida Statutes, for any one Contract Year. (b) Loss
Reports 1. At the direction of the SBA, the Company shall report its projected
Ultimate Net Loss from each Covered Event to provide information to the SBA in
determining any potential liability for possible reimbursable Losses under the
Contract on the Interim Loss Report, Form FHCF- L1A, adopted for the Contract
Year under Rule 19-8.029, F.A.C. Interim Loss Reports (including subsequent
Interim Loss Reports if required by the SBA) will be due in no less than
fourteen days from the date of the notice from the SBA that such a report is
required. 2. FHCF reimbursements will be issued based on Ultimate Net Loss
information reported by the Company on the Proof of Loss Report, Form FHCF-L1B,
adopted for the Contract Year under Rule 19-8.029, F.A.C. a. To qualify for
reimbursement, the Proof of Loss Report must have the electronic signatures of
two executive officers authorized by the Company to sign or submit the report.
b. The Company must also submit a Detailed Claims Listing, Form FHCF-DCL,
adopted for the Contract Year under Rule 19-8.029, F.A.C., at the same time it
submits its first Proof of Loss Report for a specific Covered Event that
qualifies the Company for reimbursement under that Covered Event, and must be
prepared to supply a Detailed Claims Listing for any subsequent Proof of Loss
Report upon request. c. While the Company may submit a Proof of Loss Report
requesting reimbursement at any time following a Covered Event, the Company
shall submit a mandatory Proof of Loss Report for each Covered Event no later
than December 31 of the Contract Year during which the Covered Event occurs
using the most current data available, regardless of the amount of Ultimate Net
Loss or the amount of reimbursements or advances already received. d. The
Company shall submit its Proof of Loss Reports by each quarter-end or year-end
using the most current data available, but with an “as of” date not more than
sixty days prior to the applicable quarter-end or year-end date. e. For the
Proof of Loss Reports due by December 31 of the Contract Year and the required
subsequent annual reports required under subparagraph 4., the Company shall
include a Detailed Claims Listing if requested by the SBA. 19 FHCF-2020K Rule
19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement020.jpg]
3. Updated Proof of Loss Reports for each Covered Event are due quarterly
thereafter until all Losses resulting from a Covered Event are fully discharged
including any adjustments to such Losses due to salvage or other recoveries, or
the Company has received its full coverage under the Contract Year in which the
Covered Event occurred. Guidelines follow: a. Quarterly Proof of Loss Reports
are due by March 31 from a Company whose Losses exceed, or are expected to
exceed, 50% of its FHCF Retention for a specific Covered Event. b. Quarterly
Proof of Loss Reports are due by June 30 from all Companies regardless of the
amount of Ultimate Net Loss or the amount of reimbursements or advances already
received. c. Quarterly Proof of Loss Reports are due by September 30 and
quarterly thereafter from a Company whose Losses exceed, or are expected to
exceed, its FHCF Retention for a specific Covered Event, except as required
under subparagraph 4. If the Company’s Retention must be recalculated as the
result of an exposure resubmission, and if the recalculated Retention changes
the FHCF’s reimbursement obligations, then the Company shall submit additional
Proof of Loss Reports for recalculation of the FHCF’s obligations. 4. The
Company shall submit a mandatory Proof of Loss Report for each Covered Event by
June 30 and December 31 of each calendar year following the end of the Contract
Year, regardless of whether the Company’s Losses exceed, or are expected to
exceed, its FHCF Retention for a specific Covered Event. This Proof of Loss
Report filing requirement shall continue until the earlier of the commutation
process described in paragraph (3)(d) or until all Losses resulting from the
Covered Event are fully discharged including any adjustments to such Losses due
to salvage or other recoveries. 5. The SBA, except as noted below, will
determine and pay, within 30 days or as soon as practicable after receiving
Proof of Loss Reports, the reimbursement amount due based on Losses paid by the
Company to date and adjustments to this amount based on subsequent quarterly
information. The adjustments to reimbursement amounts shall require the SBA to
pay, or the Company to return, amounts reflecting the most recent determination
of Losses. a. The SBA shall have the right to consult with all relevant
regulatory agencies to seek all relevant information, and shall consider any
other factors deemed relevant, prior to the issuance of reimbursements. 20
FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement021.jpg]
b. The SBA shall require commercial self-insurance funds established under
Section 624.462, Florida Statutes, to submit contractor receipts to support paid
Losses reported on a Proof of Loss Report, and the SBA may hire an independent
consultant to confirm Losses, prior to the issuance of reimbursements. c. The
SBA shall have the right to conduct a claims examination prior to the issuance
of any advances or reimbursements requested by Companies that have been placed
under regulatory supervision by a State or where control has been transferred
through any legal or regulatory proceeding to a state regulator or court
appointed receiver or rehabilitator. 6. All Proof of Loss Reports received will
be compared with the FHCF’s exposure data to establish the facial reasonableness
of the reports. The SBA may also review the results of current and prior
Contract Year exposure and claims examinations to determine the reasonableness
of the reported Losses. Except as noted in subparagraph 5., Companies meeting
these tests for reasonableness will be scheduled for reimbursement. Companies
not meeting these tests for reasonableness will be handled on a case-by-case
basis and will be contacted to provide specific information regarding their
individual book of business. The discovery of errors in a Company’s reported
exposure under the Data Call may require a resubmission of the current Contract
Year Data Call which, as the Data Call impacts the Company’s Reimbursement
Premium, Retention, and coverage for the Contract Year, will be required before
the Company’s request for reimbursement or an advance will be fully processed by
the Administrator. (c) Loss Reimbursement Calculations 1. In general, the
Company’s paid Ultimate Net Losses must exceed its full FHCF Retention for a
specific Covered Event before any reimbursement is payable from the FHCF for
that Covered Event. As described in Article V(25)(b), Retention adjustments will
be made on or after January 1 of the Contract Year. No interest is payable on
additional payments to the Company due to this type of Retention adjustment.
Each Company, including entities created pursuant to Section 627.351(6), Florida
Statutes, incurring reimbursable Losses will receive the amount of reimbursement
due under the individual Company’s Contract up to the amount of the Company’s
payout. If more than one Covered Event occurs in any one Contract Year, any
reimbursements due from the FHCF shall take into account the Company’s Retention
for each Covered Event. However, the Company’s reimbursements from the FHCF for
all Covered Events occurring during the Contract Year shall not exceed, in
aggregate, the Projected Payout 21 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement022.jpg]
Multiple or Payout Multiple, as applicable, times the individual Company’s
Reimbursement Premium for the Contract Year. 2. Reserve established. When a
Covered Event occurs in a subsequent Contract Year when reimbursable Losses are
still being paid for a Covered Event in a previous Contract Year, the SBA will
establish a reserve for the outstanding reimbursable Losses for the previous
Contract Year, based on the length of time the Losses have been outstanding, the
amount of Losses already paid, the percentage of incurred Losses still unpaid,
and any other factors specific to the loss development of the Covered Events
involved. (d) Commutation 1. Except as provided in subparagraph 3., not less
than 36 months or more than 60 months after the end of the Contract Year, the
Company shall file a final Proof of Loss Report(s), with the exception of
Companies having no reportable Losses as described in sub-subparagraph a.
Otherwise, the final Proof of Loss Report(s) is required as specified in
sub-subparagraph b. The Company and SBA may mutually agree to initiate
commutation after 36 months and prior to 60 months after the end of the Contract
Year. The commutation negotiations shall begin at the later of 60 months after
the end of the Contract Year or upon completion of the FHCF claims examination
for the Company and the resolution of all outstanding examination issues. a. If
the Company’s most recently submitted Proof of Loss Report(s) indicates that it
has no Losses resulting from Covered Events during the Contract Year, the SBA
shall after 36 months request that the Company execute a final commutation
agreement. The final commutation agreement shall constitute a complete and final
release of all obligations of the SBA with respect to Losses. If the Company
chooses not to execute a final commutation agreement, the SBA shall be released
from all obligations 60 months following the end of the Contract Year if no
Proof of Loss Report indicating reimbursable Losses had been filed and the
commutation shall be deemed concluded. However, during this time, if the Company
determines that it does have Losses to report for FHCF reimbursement, the
Company must submit an updated Proof of Loss Report prior to the end of 60
months after the Contract Year and the Company shall be required to follow the
commutation provisions and time frames otherwise specified in this section. b.
If the Company has submitted a Proof of Loss Report indicating that it does have
Losses resulting from a Covered Event during the Contract Year, the SBA may
require the Company to submit within 30 days an updated, current Proof of Loss
Report for each 22 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement023.jpg]
Covered Event during the Contract Year. The Proof of Loss Report must include
all paid Losses as well as all outstanding Losses and incurred but not reported
Losses, which are not finally settled and which may be reimbursable Losses under
this Contract, and must be accompanied by supporting documentation (at a minimum
an adjuster’s summary report or equivalent details) and a copy of a written
opinion on the present value of the outstanding Losses and incurred but not
reported Losses by the Company’s certifying actuary. Failure of the Company to
provide an updated current Proof of Loss Report, supporting documentation, and
an opinion by the date requested by the SBA may result in referral to the
Florida Office of Insurance Regulation for a violation of the Contract.
Increases in reported paid, outstanding, or incurred but not reported Losses on
original or corrected Proof of Loss Report filings received later than 60 months
after the end of the Contract Year shall not be eligible for reimbursement or
commutation. 2. Determining the present value of outstanding Losses. a. If the
Company exceeds or expects to exceed its Retention, the Company and the SBA or
their respective representatives shall attempt, by mutual agreement, to agree
upon the present value of all outstanding Losses, both reported and incurred but
not reported, resulting from Covered Events during the Contract Year. The Loss
valuation process under this subparagraph may begin only after all other issues
arising under this Contract have been resolved, and shall be suspended pending
resolution of any such issues that arise during the Loss valuation process.
Payment by the SBA of its portion of any amount or amounts so mutually agreed
and certified by the Company’s certifying actuary shall constitute a complete
and final release of the SBA in respect of all Losses, both reported and
unreported, under this Contract. b. If agreement on present value cannot be
reached within 90 days of the FHCF’s receipt of the final Proof of Loss Report
and supporting documentation, the Company and the SBA may mutually appoint an
actuary, adjuster, or appraiser to investigate and determine such Losses. If
both parties then agree, the SBA shall pay its portion of the amount so
determined to be the present value of such Losses. c. If the parties fail to
agree on the valuation of any Losses, then any difference in valuation of the
Loss shall be settled by a panel of three actuaries, as provided in this
subparagraph. Either the SBA or the Company may initiate the process under this
subparagraph by providing written notice to the other party stating that the
parties are at an impasse with respect to valuation of Losses and specifying the
dollar amounts in dispute. 23 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement024.jpg]
i. One actuary shall be chosen by each party, and the third actuary shall be
chosen by those two actuaries. If either party does not appoint an actuary
within 30 days after the initiation of the process, the other party may appoint
two actuaries. If the two actuaries fail to agree on the selection of an
independent third actuary within 30 days of their appointment, each of them
shall name two, of whom the other shall decline one and the decision shall be
made by drawing lots. ii. All of the actuaries shall be regularly engaged in the
valuation of property claims and losses and shall be members of the Casualty
Actuarial Society and of the American Academy of Actuaries. iii. None of the
actuaries shall be under the control of either party to this Contract. iv. Each
party shall submit a written statement of its case to the panel of actuaries and
the opposing party no later than 30 days after the appointment of the third
actuary. Within 15 days after receiving the other party’s submission, a party
may submit its written response to the panel of actuaries and the other party.
After the appointment of the third actuary, a party may not communicate with the
panel or any member of the panel except in writing simultaneously furnished to
all members of the panel and the opposing party. Any member of the panel may
present questions to be answered by both parties, which shall be answered in
writing and simultaneously furnished to the members of the panel and the
opposing party or, at the discretion of the panel, may be provided in a meeting
or teleconference attended by both parties and all members of the panel. v. The
written decision of a majority of the panel as to the disagreement over the
valuation of losses identified in the written notice of impasse, when filed with
the parties hereto, shall be final and binding on both parties. d. The
reasonable and customary expense of the actuaries and of the commutation (as a
result of sub-subparagraphs 2.b. and c.) shall be equally divided between the
two parties. Said commutation shall take place in Tallahassee, Florida, unless
some other place is mutually agreed upon by the Company and the SBA. 3. The
Company and SBA may mutually agree to initiate and complete a commutation for
zero dollars without being subject to the 36-month waiting period provided in
subparagraph (d)1. Such early commutation, once completed, eliminates the
mandatory Proof of Loss Report requirements required under subparagraphs (b)3.
and 4. for all reporting periods subsequent to the completion of the
commutation. 24 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement025.jpg]
4. Upon full execution of the commutation agreement and the issuance of the
final reimbursement payment, if any, each party, on behalf of its predecessors,
successors, assigns, and its past, present and future officers, directors,
shareholders, employees, agents, receivers, trustees, attorneys and its legal
representatives, unconditionally and completely releases and forever discharges
the other party, its predecessors, successors, assigns, and its past, present
and future officers, directors, shareholders, employees, agents, receivers,
trustees, attorneys, and its legal representatives from any and all past,
present, and future rights, liabilities, and obligations including, but not
limited to, payments, claims, debts, demands, causes of action, costs,
disbursements, fees, attorneys’ fees, expenses, damages, injuries, or losses of
every kind, whether known or unknown, reported or unreported, or fixed or
contingent, relating to or arising out of this Reimbursement Contract. (4)
Advances (a) The SBA may make advances for loss reimbursements as defined
herein, at market interest rates, to the Company in accordance with Section
215.555(4)(e), Florida Statutes. An advance is an early reimbursement which
allows the Company to continue to pay claims in a timely manner. Advances will
be made based on the Company’s paid and reported outstanding Losses for Covered
Policies (excluding all incurred but not reported Losses) as reported on a Proof
of Loss Report, and shall include a Loss Adjustment Expense Allowance as
calculated by the FHCF. In order to be eligible for an advance, the Company must
submit its exposure data for the Contract Year as required under subsection (1)
of this Article. Except as noted below, advances, if approved, will be made as
soon as practicable after the SBA receives a written request, signed by two
officers of the Company, for an advance of a specific amount and any other
information required for the specific type of advance under paragraphs (c) and
(d). All reimbursements due to the Company shall be offset against any amount of
outstanding advances plus the interest due thereon. (b) For advances or excess
advances, which are advances that are in excess of the amount to which the
Company is entitled, the market interest rate shall be the prime rate as
published in the Wall Street Journal on the first business day of the Contract
Year. This rate will be adjusted annually on the first business day of each
subsequent Contract Year, regardless of whether the Company executes subsequent
Contracts. In addition to the prime rate, an additional 5% interest charge will
apply on excess advances. All interest charged will commence on the date the SBA
issues a check for an advance and will cease on the date upon which the FHCF has
received the Company’s Proof of Loss Report for the Covered Event for which the
Company qualifies for reimbursement. If such reimbursement is less than the
amount of outstanding advances issued to the Company, interest 25 FHCF-2020K
Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement026.jpg]
will continue to accrue on the outstanding balance of the advances until
subsequent Proof of Loss Reports qualify the Company for reimbursement under any
Covered Event equal to or exceeding the amount of any outstanding advances.
Interest shall be billed on a periodic basis. If it is determined that the
Company received funds in excess of those to which it was entitled, the interest
as to those sums will not cease on the date of the receipt of the Proof of Loss
Report but will continue until the Company reimburses the FHCF for the
overpayment. (c) If the Company has an outstanding advance balance as of
December 31 of this or any other Contract Year, the Company is required to have
an actuary certify outstanding and incurred but not reported Losses as reported
on the applicable December Proof of Loss Report. (d) The specific type of
advances enumerated in Section 215.555, Florida Statutes, follow. 1. Advances to
Companies to prevent insolvency, as defined under Article XV. a. Section
215.555(4)(e)1., Florida Statutes, provides that the SBA shall advance to the
Company amounts necessary to maintain the solvency of the Company, up to 50
percent of the SBA’s estimate of the reimbursement due to the Company. b. In
addition to the requirements outlined in subparagraph (4)(a), the requirements
for an advance to a Company to prevent insolvency are that the Company
demonstrates it is likely to qualify for reimbursement and that the immediate
receipt of moneys from the SBA is likely to prevent the Company from becoming
insolvent, and the Company provides the following information: i. Current
assets; ii. Current liabilities other than liabilities due to the Covered Event;
iii. Current surplus as to policyholders; iv. Estimate of other expected
liabilities not due to the Covered Event; and v. Amount of reinsurance available
to pay claims for the Covered Event under other reinsurance treaties. c. The
SBA’s final decision regarding an application for an advance to prevent
insolvency shall be based on whether or not, considering the totality of the
circumstances, including the SBA’s obligations to provide reimbursement for all
Covered Events occurring during the Contract Year, granting an advance is
essential to allowing the entity to continue to pay additional claims for a
Covered Event in a timely manner. 2. Advances to entities created pursuant to
Section 627.351(6), Florida Statutes. 26 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement027.jpg]
a. Section 215.555(4)(e)2., Florida Statutes, provides that the SBA may advance
to an entity created pursuant to Section 627.351(6), Florida Statutes, up to 90%
of the lesser of the SBA’s estimate of the reimbursement due or the entity’s
share of the actual aggregate Reimbursement Premium for that Contract Year,
multiplied by the current available liquid assets of the FHCF. b. In addition to
the requirements outlined in paragraph (4)(a), the requirements for an advance
to entities created pursuant to Section 627.351(6), Florida Statutes, are that
the entity must demonstrate to the SBA that the advance is essential to allow
the entity to pay claims for a Covered Event. 3. Advances to limited
apportionment companies. Section 215.555(4)(e)3., Florida Statutes, provides
that the SBA may advance the amount of estimated reimbursement payable to
limited apportionment companies. (e) In determining whether or not to grant an
advance and the amount of an advance, the SBA: 1. Shall determine whether its
assets available for the payment of obligations are sufficient and sufficiently
liquid to fulfill its obligations to other Companies prior to granting an
advance; 2. Shall review and consider all the information submitted by such
Companies; 3. Shall review such Companies’ compliance with all requirements of
Section 215.555, Florida Statutes; 4. Shall consult with all relevant regulatory
agencies to seek all relevant information; 5. Shall review the damage caused by
the Covered Event and when that Covered Event occurred; 6. Shall consider
whether the Company has substantially exhausted amounts previously advanced; 7.
Shall consider any other factors deemed relevant; and 8. Shall require
commercial self-insurance funds established under section 624.462, Florida
Statutes, to submit a copy of written estimates of expenses in support of the
amount of advance requested. (f) Any amount advanced by the SBA shall be used by
the Company only to pay claims of its policyholders for the Covered Event which
has precipitated the immediate need to continue to pay additional claims as they
become due. 27 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement028.jpg]
(5) Inadequate Data Submissions If exposure data or other information required
to be reported by the Company under the terms of this Contract are not received
by the FHCF in the format specified by the FHCF or is inadequate to the extent
that the FHCF requires resubmission of data, the Company will be required to pay
the FHCF a resubmission fee of $1,000 for resubmissions that are not a result of
an examination by the SBA. If a resubmission is necessary as a result of an
examination report issued by the SBA, the first resubmission fee will be $2,000.
If the Company’s examination-required resubmission is inadequate and the SBA
requires an additional resubmission(s), the resubmission fee for each subsequent
resubmission shall be $2,000. A resubmission of exposure data may delay the
processing of the Company’s request for reimbursement or an advance. (6)
Confidential Information/Trade Secret Information Pursuant to the provisions of
Section 215.557, Florida Statutes, the reports of insured values under Covered
Policies by ZIP Code submitted to the SBA pursuant to Section 215.555, Florida
Statutes, are confidential and exempt from the provisions of Section 119.07(1),
Florida Statutes, and Section 24(a), Art. I of the State Constitution. If other
information submitted by the Company to the FHCF could reasonably be ruled a
“trade secret” as defined in Section 812.081, Florida Statutes, such information
must be clearly marked “Trade Secret Information.” ARTICLE XI - TAXES In
consideration of the terms under which this Contract is issued, the Company
agrees to make no deduction in respect of the Reimbursement Premium herein when
making premium tax returns to the appropriate authorities. Should any taxes be
levied on the Company in respect of the Reimbursement Premium herein, the
Company agrees to make no claim upon the SBA for reimbursement in respect of
such taxes. ARTICLE XII - ERRORS AND OMISSIONS Any inadvertent delay, omission,
or error on the part of the SBA shall not be held to relieve the Company from
any liability which would attach to it hereunder if such delay, omission, or
error had not been made. ARTICLE XIII - INSPECTION OF RECORDS The Company shall
allow the SBA to inspect, examine, and verify, at reasonable times, all records
of the Company relating to the Covered Policies under this Contract, including
Company files concerning claims, Losses, or legal proceedings regarding
subrogation or claims recoveries which involve this Contract, including premium,
loss records and reports involving exposure data or Losses under Covered
Policies. This right by the SBA to inspect, examine, and verify shall survive
the completion and closure of an exposure examination or claims examination file
and the termination of the Contract. The Company shall 28 FHCF-2020K Rule
19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement029.jpg]
have no right to re-open an exposure or claims examination once closed and the
findings have been accepted by the Company; any re-opening shall be at the sole
discretion of the SBA. If the State Board of Administration Finance Corporation
has issued revenue bonds and relied upon the exposure and Loss data submitted
and certified by the Company as accurate to determine the amount of bonding
needed, the SBA may choose not to require, or accept, a resubmission if the
resubmission will result in additional reimbursements to the Company. The SBA
may require any discovered errors, inadvertent omissions, and typographical
errors associated with the data reporting of insured values, discovered prior to
the closing of the file and acceptance of the examination findings by the
Company, to be corrected to reflect the proper values. The Company shall retain
its records in accordance with the requirements for records retention regarding
exposure reports and claims reports outlined herein, and in any administrative
rules adopted pursuant to Section 215.555, Florida Statutes. Companies writing
covered collateral protection policies, as defined in definition (11)(b) of
Article V, must be able to provide documentation that the policy covers personal
residences, protects both the borrower’s and lender’s interest, and that the
coverage is in an amount at least equal to the coverage for the dwelling in
place under the lapsed homeowner’s policy or at least equal to the replacement
cost value of the dwelling, as provided in Article V(11)(b). (1) Purpose of FHCF
Examination The purpose of the examinations conducted by the SBA is to evaluate
the accuracy of the FHCF exposure or Loss data reported by the Company. However,
due to the limited nature of the examination, it cannot be relied upon as an
assurance that a Company’s data is reported accurately or in its entirety. The
Company should not rely on the FHCF to identify every type of reporting error in
its data. In addition, the reporting requirements are subject to change each
Contract Year so it is the Company’s responsibility to be familiar with the
applicable Contract Year requirements and to incorporate any changes into its
data for that Contract Year. It is also the Company’s responsibility to ensure
that its data is reported accurately and to comply with Florida Statutes and any
applicable rules when reporting exposure data. The examination report is not
intended to provide a legal determination of the Company’s compliance. (2)
Examination Requirements for Exposure Verification The Company shall retain
complete and accurate records, in policy level detail, of all exposure data
submitted to the SBA in any Contract Year until the SBA has completed its
examination of the Company’s exposure submissions. The Company shall also retain
complete and accurate records of any completed exposure examination for any
Contract Year in which the Company incurred Losses until the completion of the
claims examination and commutation for that Contract Year. The records to be
retained are outlined in the Data Call adopted for the Contract Year under Rule
19-8.029, F.A.C. 29 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement030.jpg]
A complete list of records to be retained for the exposure examination is set
forth in Form FHCF- EAP1, adopted for the Contract Year under Rule 19-8.029,
F.A.C. 30 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement031.jpg]
(3) Examination Requirements for Loss Reports The Company shall retain complete
and accurate records of all reported Losses and/or advances submitted to the SBA
until the SBA has completed its examination of the Company’s reimbursable Losses
and commutation for the Contract Year (if applicable) has been concluded. The
records to be retained are set forth as part of the Proof of Loss Report, Form
FHCF-L1B and Form FHCF-LAP1, both adopted for the Contract Year under Rule
19-8.029, F.A.C. (4) Examination Procedures (a) The FHCF will send an
examination notice letter to the Company providing the commencement date of the
examination, the site of the examination, any accommodation requirements of the
examiner, and the reports and data which must be assembled by the Company and
forwarded to the FHCF. The Company shall be prepared to choose one location in
which to be examined, unless otherwise specified by the SBA. (b) The reports and
data are required to be forwarded to the FHCF as set forth in an examination
notice letter. The information is then forwarded to the examiner. If the FHCF
receives accurate and complete records as requested, the examiner will contact
the Company to inform the Company as to what policies or other documentation
will be required once the examiner is on site. Any records not required to be
provided to the examiner in advance shall be made available at the time the
examiner arrives on site. Any records to support reported exposure or Losses
which are provided after the examiner has left the work-site will, at the SBA’s
discretion, result in an additional examination of exposure and/or Loss records
or an extension or expansion of the examination already in progress. All costs
associated with such additional examination or with the extension or expansion
of the original examination shall be borne by the Company. (c) At the conclusion
of the examiner’s work and the management review of the examiner’s report,
findings, recommendations, and work papers, the FHCF will forward an examination
report to the Company. (d) Within 30 days from the date of the letter
accompanying the examination report, the Company must provide a written response
to the FHCF. The response must indicate whether the Company agrees with the
findings and recommendations of the examination report. If the Company disagrees
with any examination findings or recommendations, the reason for the
disagreement must be outlined in the response and the Company must provide
supporting information to support its objection. An extension of 30 days may be
granted if the Company can show that the need for additional time is due to
circumstances beyond the reasonable control of the Company. No response is
required if the examination report does not include any findings or
recommendations. 31 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement032.jpg]
(e) If the Company accepts the examination findings and recommendations, and
there is no recommendation for additional information, the examination report
will be finalized and the exam file closed. (f) If the Company disputes the
examiner’s findings, the areas in dispute will be resolved by a meeting or a
conference call between the Company and FHCF management. (g) 1. If the
recommendation of the examiner is to resubmit the Company’s exposure data for
the Contract Year in question, then the FHCF will send the Company a letter
outlining the process for resubmission and including a deadline to resubmit.
Once the resubmission is received, the FHCF’s Administrator calculates a revised
Reimbursement Premium for the Contract Year which has been examined. The SBA
shall then review the resubmission with respect to the examiner’s findings, and
accept the resubmission or contact the Company with any questions regarding the
resubmission. Once the SBA has accepted the resubmission as a sufficient
response to the examiner’s findings, the exam is closed. 2. If the
recommendation of the examiner is to give the Company the option to either
resubmit the exposure data or to pay the estimated Reimbursement Premium
difference, then the FHCF will send the Company a letter outlining the process
for resubmission or for paying the estimated Reimbursement Premium difference
and including a deadline for the resubmission or the payment to be received by
the FHCF’s Administrator. If the Company chooses to resubmit, the same
procedures outlined in Article XIII(4) apply. (h) If the recommendation of the
examiner is to update the Company’s Proof of Loss Report(s) for the Contract
Year under review, the FHCF will send the Company a letter outlining the process
for submitting the Proof of Loss Report(s) and including a deadline to file.
Once the Proof of Loss Report(s) is received by the FHCF Administrator, the
FHCF’s Administrator will calculate a revised reimbursement. The SBA shall then
review the submitted Proof of Loss Report(s) with respect to the examiner’s
findings, and accept the Proof of Loss Report(s) as filed or contact the Company
with any questions. Once the SBA has accepted the corrected Proof of Loss
Report(s) as a sufficient response to the examiner’s findings, the exam is
closed. (i) The examiner’s list of errors is made available in the examination
report sent to the Company. Given that the examination was based on a sample of
the Company’s policies or claims rather than the whole universe of the Company’s
Covered Policies or reported claims, the error list is not intended to provide a
complete list of errors but is intended to indicate what information needs to be
reviewed and corrected throughout the Company’s book of Covered Policy business
or claims information to ensure more complete and accurate reporting to the
FHCF. 32 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement033.jpg]
(5) Costs of the Examinations The costs of the examinations shall be borne by
the SBA. However, in order to remove any incentive for a Company to delay
preparations for an examination, the SBA shall be reimbursed by the Company for
any examination expenses incurred in addition to the usual and customary costs,
which additional expenses were incurred as a result of the Company’s failure,
despite proper notice, to be prepared for the examination or as a result of a
Company’s failure to provide requested information. All requested information
must be complete and accurate. ARTICLE XIV – OFFSETS The SBA reserves the right
to offset amounts payable to the SBA from the Company, including amounts payable
under the Reimbursement Contract for any Contract Year and also including the
Company’s full Reimbursement Premium for the current Contract Year (regardless
of installment due dates), against any (1) Reimbursement Premium refunds under
any Contract Year, (2) reimbursement or advance amounts, or (3) amounts agreed
to in a commutation agreement, which are due and payable to the Company from the
SBA as a result of the liability of the SBA. ARTICLE XV - INSOLVENCY OF THE
COMPANY Company shall notify the FHCF immediately upon becoming insolvent.
Except as otherwise provided below, no reimbursements will be made until the
FHCF has completed and closed its examination of the insolvent Company’s Losses,
unless an agreement is entered into by the court appointed receiver specifying
that all data and computer systems required for FHCF exposure and claims
examinations will be maintained until completion of the Company’s exposure and
claims examinations. Except as otherwise provided below, in order to account for
potential erroneous reporting, the SBA shall hold back 25% of requested
reimbursements until the exposure and claims examinations for the Company are
completed. Only those Losses supported by the examination will be reimbursed.
Pursuant to Section 215.555(4)(g), Florida Statutes, the FHCF is required to pay
the “net amount of all reimbursement moneys” due an insolvent insurer to the
Florida Insurance Guaranty Association (FIGA) for the benefit of Florida
policyholders. For the purpose of this Contract, a Company is insolvent when an
order of liquidation with a finding of insolvency has been entered by a court of
competent jurisdiction. In light of the need for an immediate infusion of funds
to enable policyholders of insolvent companies to be paid for their claims, the
SBA may enter into agreements with FIGA allowing exposure and claims
examinations to take place immediately without the usual notice and response
time limitations and allowing the FHCF to make reimbursements (net of any
amounts payable to the SBA from the Company or FIGA) to FIGA before the
examinations are completed and before the response time expires for claims
filing by reinsurers and financial institutions, 33 FHCF-2020K Rule 19-8.010
F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement034.jpg]
which have a priority interest in those funds pursuant to Section 215.555(4)(g),
Florida Statutes. Such agreements must ensure the availability of the necessary
records and adequate security must be provided so that if the FHCF determines
that it overpaid FIGA on behalf of the Company, or if claims are filed by
reinsurers or financial institutions having a priority interest in these funds,
that the funds will be repaid to the FHCF by FIGA within a reasonable time.
ARTICLE XVI - TERMINATION The FHCF and the obligations of both parties under
this Contract can be terminated only as may be provided by law or applicable
rules. ARTICLE XVII – VIOLATIONS (1) Statutory Provisions (a) Section
215.555(10), Florida Statutes, provides that any violation of Section 215.555,
Florida Statutes, or of rules adopted under that section, constitutes a
violation of the Florida Insurance Code. This Contract has been adopted as part
of Rule 19-8.010, Florida Administrative Code, under the authority of that
section of Florida Statutes. (b) Section 215.555(11), Florida Statutes,
authorizes the SBA to take any action necessary to enforce the rules and the
provisions and requirements of this Contract, required by and adopted pursuant
to Section 215.555, Florida Statutes. (2) Noncompliance (a) As used in this
Article, the term “noncompliance” means the failure of the Company to meet any
applicable requirement of Section 215.555, Florida Statutes, or of any rule
adopted under the authority of that section of Florida Statutes, including, but
not limited to, any failure to meet a deadline for an FHCF payment, Data Call
submissions or resubmissions, Loss reporting or commutation documentation, or a
deadline related to SBA examination requirements. The Company remains in a state
of noncompliance as long as the Company fails to meet the applicable
requirement(s). (b) If the Company is in a state of noncompliance, the SBA
reserves the right to withhold any payments or advances due to the Company until
the SBA determines that the Company is no longer in a state of noncompliance.
ARTICLE XVIII - APPLICABLE LAW This Contract shall be governed by and construed
according to the laws of the State of Florida in respect of any matter relating
to or arising out of this Contract. 34 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement035.jpg]
ARTICLE XIX – DUE DATES If any due date provided in this Contract is a Saturday,
Sunday or a legal State of Florida or federal holiday, then the actual due date
will be the day immediately following the applicable due date which is not a
Saturday, Sunday or a legal State of Florida or federal holiday. ARTICLE XX –
REIMBURSEMENT CONTRACT ELECTIONS (1) Coverage Level For purposes of determining
reimbursement (if any) due the Company under this Contract and in accordance
with the Statute, the Company has the option to elect a 45% or 75% or 90%
Coverage Level under this Contract. If the Company is a member of an NAIC group,
all members must elect the same Coverage Level, and the individual executing
this Contract on behalf of the Company, by placing his or her initials in the
box under (a) below, affirms that the Company has elected the same Coverage
Level as all members of its NAIC group. If the Company is an entity created
pursuant to Section 627.351, Florida Statutes, the Company must elect the 90%
Coverage Level. The Company shall not be permitted to change its Coverage Level
after the March 1 statutory deadline for execution of the Contract. The Company
shall be permitted to change its Coverage Level upon timely execution of the
Contract for the next Contract Year, but may not reduce its Coverage Level if
revenue bonds issued under Section 215.555(6), Florida Statutes, are
outstanding. The Coverage Level elected by the Company for the prior Contract
Year effective June 1, 2019 was as follows: 3 (a) NAIC Group Affirmation:
Initial the following box if the Company is part of an NAIC Group: X (b)
Coverage Level Election: The Company hereby elects the following Coverage Level
for the Contract Year from 12:00:01 a.m., Eastern Time, June 1, 2020, to 12:00
a.m., Eastern Time, May 31, 2021, (the individual executing this Contract on
behalf of the Company shall place his or her initials in the box to the left of
the percentage elected for the Company): X 45% OR 75% OR 90% 3 FedNat Insurance
Company—75%; Monarch National Insurance Company—75%; Maison Insurance Company—
90% 35 FHCF-2020K Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------



 
[exhibit102-reimbursement036.jpg]
(2) Additional Living Expense (ALE) Written as Time Element Coverage If your
Company writes Covered Policies that provide ALE coverage on a time element
basis (i.e., coverage is based on a specific period of time as opposed to a
stated dollar limit), you must initial the ‘Yes – Time Element ALE’ box below.
If your Company does not write time element ALE coverage, initial ‘No – Time
Element ALE’ box below. 4 5 OR Yes – Time No – Time Element ALE Element ALE
ARTICLE XXI – SIGNATURES Approved by: Paragon Strategic Solutions Inc., on
Behalf of the State Board of Administration of the State of Florida and as
Administrator of the Florida Hurricane Catastrophe Fund. By: _/s/ Martin K.
Helgestad____________________ __3/27/2020________________________ Date Authority
to sign on behalf of the Company: The person signing this Contract on behalf of
the Company hereby represents that he or she is an officer of the Company,
acting within his or her authority to enter into this Contract on behalf of the
Company, with the requisite authority to bind the Company and make the
representations on behalf of the Company as set forth in this Contract.
______________________________6_______________________________________ Printed
Name and Title By: __________________7_________________________
_____________8________________ Signature Date 4 Maison Insurance Company 5
FedNat Insurance Company; Monarch National Insurance Company 6 FedNat Insurance
Company; Monarch National Insurance Company; Maison Insurance Company 7 FedNat
Insurance Company—Michael Braun, President; Monarch National Insurance
Company—Michael Braun, President; Maison Insurance Company—Doug Raucy, President
8 FedNat Insurance Company—2/26/2020; Monarch National Insurance
Company—2/26/2020; Maison Insurance Company—2/19/2020 36 FHCF-2020K Rule
19-8.010 F.A.C.



--------------------------------------------------------------------------------



 